                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                    STATESVILLE DIVISION
                                 DOCKET NO. 5:18-cv-00152-FDW
 CRYSTAL B. JOHNSON,                                       )
                                                           )
             Plaintiff,                                    )
                                                           )
 vs.                                                       )
                                                           )                           ORDER
 ANDREW SAUL,                                              )
 Commissioner of Social Security,1                         )
                                                           )
             Defendant.                                    )
                                                           )

         THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment (Doc.

No. 9) and Defendant’s Motion for Summary Judgment (Doc. No. 11). Plaintiff, through counsel,

seeks judicial review of an unfavorable administrative decision on her application for supplemental

security income under 42 U.S.C. § 405(g).2 Plaintiff raises this appeal on three assignments of

error. Plaintiff fails on two arguments (that the ALJ failed to state good reasons for the weight

assigned to Plaintiff’s medical opinions, and that the ALJ failed to explain her reasoning for finding

Plaintiff can concentrate for two hours), but succeeds on the argument that the ALJ relied on

testimony from the Vocational Expert without identifying and assessing the apparent conflict

between Plaintiff’s need for “short, simple instructions” and a job’s requirement that Plaintiff

follow “detailed but uninvolved” instructions. For the reasons which follow, Plaintiff’s motion



         1
            Although the case was originally filed against Nancy Berryhill, then-Acting Commissioner of Social
Security, the Court substitutes in her place Andrew Saul, who is now the Commissioner of Social Security, pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 25(d) (“The officer’s successor is automatically
substituted as a party.”).
          2
            “The court shall have power to enter, upon the pleadings and transcript of the record, a judgment affirming,
modifying, or reversing the decision of the Commissioner of Social Security, with or without remanding the cause for
a rehearing.” 42 U.S.C. § 405(g).
                                                           1
(Doc. No. 9) is GRANTED, Defendant’s motion (Doc. No. 11) is DENIED, and the

Commissioner’s decision is REVERSED and REMANDED for further proceedings.

                                      I.   BACKGROUND

       Plaintiff filed applications for Title XVI and Title II benefits on January 5th, 2015, alleging

disability since June 1, 2013. (Tr. 13). Plaintiff’s application was initially denied on April 8, 2015,

and on reconsideration on July 15, 2015. (Tr. 13). On August 3, 2015, Plaintiff filed a written

request for a hearing before an Administrative Law Judge (“ALJ”), which was held on May 16,

2017, in Charlotte, North Carolina. (Tr. 13). After the hearing, the ALJ denied Plaintiff’s

application in a written decision dated November 9, 2017. (Tr. 23).

       To reach this decision, the ALJ followed the five-step evaluation process for disability

claims under the Social Security Act (“the Act”). (Tr. 14-15); 20 C.F.R. § 416.920(a)(4). In the

first step, the ALJ determined that Plaintiff has not been engaged in substantial gainful activity

since the alleged onset of the disability. (Tr. 15). In the second step, the ALJ determined that

Plaintiff has several severe impairments under 20 C.F.R. § 416.920(c). (Tr. 15); 20 C.F.R.

§ 416.920(c). Plaintiff’s impairments include morbid obesity, hypertension, major depression,

anxiety, hypothyroidism, diabetes mellitus, and coronary artery disease. (Tr. 15). At step three,

the ALJ found that Plaintiff’s impairments, alone or together, do not met or medically equal the

severity of the impairments found in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”).

(Tr. 15-17).

       The ALJ then determined Plaintiff’s residual functional capacity (“RFC”) was for “light

work,” with the following additional restrictions:

       [Plaintiff] can only occasionally engage in postural maneuvering and she should
       avoid workplace hazards. She must be allowed to alternate between sitting and
                                                  2
       standing up to two times each hour. She can follow short, simple instructions and
       perform routine tasks, but she can engage in no work requiring a production rate or
       demand pace. She is able to sustain attention and concentration for two hours at a
       time. She should avoid work environments involving crisis situations, complex
       decision making or constant changes in a routine setting. She can frequently but
       not continuously interact with coworkers and supervisors and have only occasional
       public contact or interactions.

(Tr. 17). At step four, after evaluating these restrictions on her capabilities, the ALJ found that

Plaintiff is no longer able to continue in her present occupation of daycare teacher. (Tr. 21-22).

At the final step, the ALJ combined Plaintiff’s age, education, work experience, RFC, and the

testimony of the Vocational Expert (“VE”) to determine that Plaintiff is capable of “making a

successful adjustment to other work that exists in significant numbers in the national economy,”

such as electronics worker, laundry folder, or inspector-hand packager. (Tr. 22-23). Accordingly,

the ALJ decided Plaintiff was not disabled under the Act. (Tr. 23).

                              II.   STANDARD OF REVIEW

       Section 405(g) of Title 42 of the United States Code provides judicial review of the Social

Security Commissioner’s denial of social security benefits: “[t]he court shall have power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). When examining a disability determination, a reviewing court is

required to uphold the determination when an ALJ has applied correct legal standards and the

ALJ’s factual findings are supported by substantial evidence. Id.; Westmoreland Coal Co., Inc. v.

Cochran, 718 F.3d 319, 322 (4th Cir. 2013); Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337,

340 (4th Cir. 2012). A reviewing court may not re-weigh conflicting evidence or make credibility

determinations because “it is not within the province of a reviewing court to determine the weight


                                                3
of the evidence, nor is it the court’s function to substitute its judgment for that of the Secretary if

his decision is supported by substantial evidence.” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(alteration and quotations omitted). “It consists of more than a mere scintilla of evidence but may

be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (internal

quotation marks omitted). Courts do not reweigh evidence or make credibility determinations in

evaluating whether a decision is supported by substantial evidence; “[w]here conflicting evidence

allows reasonable minds to differ,” courts defer to the ALJ’s decision. Johnson, 434 F.3d at 653.

       “In order to establish entitlement to benefits, a claimant must provide evidence of a

medically determinable impairment that precludes returning to past relevant work and adjustment

to other work.” Flesher v. Berryhill, 697 F. App’x 212, 212 (4th Cir. 2017) (per curiam) (citing

20 C.F.R. §§ 404.1508, 404.1520(g)). In evaluating a disability claim, the Commissioner uses a

five-step process.    20 C.F.R. § 404.1520(a)(4).         Pursuant to this five-step process, the

Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period of

disability; (2) had a severe impairment; (3) had an impairment that met or equaled the severity of

a listed impairment; (4) could return to his past relevant work; and (5) if not, could perform any

other work in the national economy. Id.; see also Lewis v. Berryhill, 858 F.3d 858, 861 (4th Cir.

2017) (citing Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015)); 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The claimant bears the burden of proof at steps one through four, but the burden




                                                  4
shifts to the Commissioner at step five. See Lewis, 858 F.3d at 861; Monroe v. Colvin, 826 F.3d

176, 179–80 (4th Cir. 2016).

        The Fourth Circuit has held:

        If the claimant fails to demonstrate she has a disability that meets or medically
        equals a listed impairment at step three, the ALJ must assess the claimant’s residual
        functional capacity (“RFC”) before proceeding to step four, which is “the most [the
        claimant] can still do despite [her physical and mental] limitations [that affect h[er]
        ability to work].”

Lewis, 858 F.3d at 861-62 (quoting 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1)) (alterations in

original).

        In Lewis, the Fourth Circuit explained the considerations applied before moving to step

four:

        [The RFC] determination requires the ALJ to “first identify the individual’s
        functional limitations or restrictions and assess his or her work-related abilities on
        a function-by-function basis, including the functions listed in the regulations.”
        Mascio, 780 F.3d at 636 (internal quotations omitted); see also SSR 96-8p, 1996
        WL 374184, at *1 (July 2, 1996). Once the function-by-function analysis is
        complete, an ALJ may define the claimant’s RFC “in terms of the exertional levels
        of work, sedentary, light, medium, heavy, and very heavy.” SSR 96-8p, 1996 WL
        374184, at *1. See generally 20 C.F.R. §§ 404.1567, 416.967 (defining “sedentary,
        light, medium, heavy, and very heavy” exertional requirements of work).

        When assessing the claimant’s RFC, the ALJ must examine “all of [the claimant’s]
        medically determinable impairments of which [the ALJ is] aware,” 20 C.F.R.
        §§ 404.1525(a)(2), 416.925(a)(2), “including those not labeled severe at step two.”
        Mascio, 780 F.3d at 635. In addition, he must “consider all [the claimant’s]
        symptoms, including pain, and the extent to which [her] symptoms can reasonably
        be accepted as consistent with the objective medical evidence and other evidence.”
        20 C.F.R. §§ 404.1529(a), 416.929(a). “When the medical signs or laboratory
        findings show that [the claimant has] a medically determinable impairment(s) that
        could reasonably be expected to produce [her] symptoms, such as pain, [the ALJ]
        must then evaluate the intensity and persistence of [the claimant’s] symptoms so
        that [the ALJ] can determine how [her] symptoms limit [her] capacity for work.”
        20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1).

Lewis, 858 F.3d at 862.
                                                  5
       Proceeding to step four, the burden remains with the claimant to show he or she is unable

to perform past work. Mascio, 780 F.3d at 635. If the claimant meets their burden as to past work,

the ALJ proceeds to step five.

       “At step five, the burden shifts to the Commissioner to prove, by a preponderance
       of the evidence, that the claimant can perform other work that ‘exists in significant
       numbers in the national economy,’ considering the claimant’s residual functional
       capacity, age, education, and work experience.” [Mascio, 780 F.3d at 635]
       (quoting 20 C.F.R. §§ 416.920(a)(4)(v), 416.960(c)(2), 416.1429). “The
       Commissioner typically offers this evidence through the testimony of a vocational
       expert responding to a hypothetical that incorporates the claimant’s limitations.”
       Id.

Lewis, 858 F.3d at 862.

       If the Commissioner meets this burden in step five, the claimant is deemed not disabled,

and the benefits application is denied. Id.

                                      III.    ANALYSIS

       Plaintiff alleges the ALJ erred in three ways: (1) the ALJ erred by relying on testimony of

the VE which conflicts with the descriptions in the Dictionary of Occupational Titles (“DOT”)

without obtaining an explanation from the VE; (2) the ALJ erred by failing to state good reasons

for the weight given to the medical opinions presented; and (3) the ALJ erred by failing to

sufficiently explain her reasoning for finding Plaintiff is able to concentrate on tasks for two hours

at a time. (Doc. No 10, p. 6-7). The Court addresses each argument in turn.

   A. VE Testimony conflicts with DOT descriptions

       Plaintiff’s first assignment of error is the ALJ relied on testimony from the VE that conflicts

with job descriptions found within the DOT without first obtaining an explanation from the VE.

Id. at 6. Specifically, Plaintiff alleges that the VE identified jobs that require a DOT reasoning

level of 2 and which require a “production rate or demand pace”. Id. at 9, 11-12. According to
                                                  6
the DOT, level 2 reasoning requires a worker to “apply commonsense understanding to carry out

detailed but uninvolved written or oral instructions, [and] deal with problems involving a few

concrete variables in or from standardized situations.” DOT, App. C, 1991 WL 688702 (4th ed.

1991). Plaintiff alleges this requirement conflicts with her RFC requiring only “short, simple

instructions” and that the job descriptions conflict with her RFC requiring no “production rate or

demand pace.” (Tr. 17), (Doc. No. 10, p. 9, 11-12).

       The Commissioner argues that there is no conflict between the VE’s testimony and the

DOT jobs because the ALJ specifically asked the VE about the “production rate and demand pace”

requirement, and “there is no direct correlation between the DOT’s reasoning levels and a

limitation to carrying out simple instructions.” (Doc. No. 11-1, p. 22-23). The Commissioner also

relies on the fact that Plaintiff’s attorney did not challenge the consistency of the VE’s testimony

and the DOT descriptions. Id. at 19-20.

          i.   Short, Simple Instructions

       A plaintiff’s attorney is not required to identify conflicts between the VE testimony and

the DOT. Pearson, 810 F. 3d at 210. Rather, the ALJ must independently identify apparent

conflicts between the VE’s testimony and the DOT, and merely asking the VE if there are any

conflicts is insufficient. Id. at 209-10. An apparent conflict occurs when the RFC and the DOT

definition appear to be in conflict, even though the VE may be able to show that no conflict actually

exists. Id. An apparent conflict is one that is less than “obvious,” but can still be identified by

“compar[ing] the express language of the [DOT] and the [VE]’s testimony.” Id. While it is

entirely possible that the jobs presented by the VE could have instructions which are both detailed

and simple, and which Plaintiff could follow, it is also possible that “detailed but uninvolved”


                                                 7
instructions may be more than the “short, simple instructions” that Plaintiff requires. Thomas v.

Berryhill, 916 F.3d 307, 313 (4th Cir. 2019).

       In Thomas, the Fourth Circuit determined there is an apparent conflict between an RFC

requiring “short, simple instructions” and a DOT reasoning level of 2, which requires following

“detailed but uninvolved” instructions. Id. In Thomas, there were two separate reversible errors.

Id. at 311. The first error was the ALJ incorrectly identified the claimant’s RFC due to four flaws:

(1) the ALJ did not draw explicit conclusions about the claimant’s mental limitations, (2) the ALJ

did not sufficiently explain the weight of the claimant’s medical opinion, (3) the ALJ decided the

claimant’s RFC, and concluded the claimant’s limitations were consistent with the RFC, and (4)

the ALJ failed to explain what a “production rate or demand pace” entails. Id. at 312. These four

flaws together made it impossible to review the ALJ’s decision and caused remand. Id.

       The second error in Thomas, relevant here, was in failing to resolve a conflict between the

VE’s suggested jobs, which required a DOT reasoning level of 2, and the claimant’s RFC

requirement of following only “short, simple instructions.” Id. at 313. Although there is “no direct

correlation between the DOT’s reasoning levels and a limitation to carrying out simple instructions

or performing simple work,” Davis v. Berryhill, No. 5:16-CV-00016-MR, 2017 WL 4248811, at

*3 (W.D.N.C. Sept 25, 2017) (citing, inter alia, Martin v Colvin, No. 1:14-CV-234, 2015 WL

9094738, at *5 (W.D.N.C. Dec 16, 2015)), there is still the possibility a job with a DOT reasoning

level of 2 or higher requires more than following “short, simple instructions,” and the ALJ is

required to investigate this apparent conflict. Thomas, 916 F.3d at 313.

       In this case, the ALJ asked the VE about jobs that Plaintiff could perform with her RFC,

and with her restrictions on standing, sitting, and concentration, and pace. (Tr. 17, 42). The ALJ


                                                 8
did not ask any questions to resolve specific conflicts between jobs and the RFC, however, such

as all three jobs recommended by the VE requiring the worker to follow “detailed but uninvolved”

instructions, and Plaintiff’s RFC requirement of “short, simple instructions,” as required under

Thomas. 916 F.3d at 313. The Commissioner’s argument that Thomas only applies when there

are multiple missteps working in concert is incorrect – the multiple missteps mentioned in Thomas

are related to his RFC evaluation. Id. at 312. The error of failing to properly identify and resolve

conflicts between the DOT and the VE’s testimony constitutes a separate reversible error. Id. at

313.

         It is entirely possible that the electronics worker, laundry folder, and inspector-hand

packager jobs identified by the VE are jobs with both detailed and simple instructions. However,

without identifying this apparent conflict between the job description and the Plaintiff’s RFC, it is

impossible to know whether they do. The Court is not attempting to answer that question here.

That is for the ALJ to answer on remand.

         ii.   Production Rate or Demand Pace

       In addition to failing to question the VE about the instruction requirements, Plaintiff also

alleges the ALJ did not attempt to resolve conflicts relating to Plaintiff’s RFC requirement of no

“production rate or demand pace.” (Doc. 10, p. 11-12). Contrary to Plaintiff’s position, however,

not every job involved in the production of a good creates an apparent conflict with an inability to

work at a “production rate or demand pace”; at most, only job descriptions which specify a need

to place materials on (or remove material from) a conveyor belt would create this apparent conflict.

Martinez v. Berryhill, No. 3:17-CV-186-MOC, 2018 WL 709971, at *4 (W.D.N.C. Feb. 5, 2018).




                                                 9
       In Martinez, the claimant objected to the VE’s recommendation of three jobs – dowel

inspector, lens inserter, and getterer – claiming all three require a “production rate or demand

pace.” Id. The claimant’s argument was that a dowel inspector is part of the production of dowels,

a lens inserter must place frames onto a conveyor belt (and is therefore part of an assembly line),

and a getterer is involved in the production of lamps, and since all three jobs are involved in the

production of goods, they must require a “production rate or demand pace.” Id. The court agreed

with plaintiff’s argument regarding lens inserters but not the two other jobs, basing its decision on

the distinction between being involved in production and working at a “production rate.” Id. Jobs

which require a worker to place material on a conveyor belt have “an apparent conflict, albeit a

tenuous one” with an RFC requiring no “production pace or demand rate” work. Id. When the

VE answers the ALJ’s question with a job that appears to require a “production rate or demand

pace” despite the ALJ’s specifications, the ALJ is required to resolve such conflicts. See Pearson,

810 F. 3d 204, 207-08 (4th Cir. 2015).

       There is no such conflict here, however. While Plaintiff asserts that the laundry folder job

includes mention of both placing and removing bundles from conveyors, (Doc. No. 10, p. 11), the

description of the job found in the DOT makes no mention of conveyors. DOT 369.687-018, 1991

WL 673072 (4th ed. 1991). Additionally, when first asking the VE for potential jobs that Plaintiff

could work, the ALJ specifically mentioned the need for a lack of “production rate or demand

pace” in the job. (Tr. 42). Finally, neither the electronics worker or inspector-hand packer job

descriptions mention a conveyor, nor does Plaintiff assert that they do. See generally (Doc. No.

10). Therefore, even if the laundry folder job did include the need to work at a “production pace




                                                 10
or demand pace,” there would still be two jobs remaining in significant numbers in the national

economy for Plaintiff to work.

        Because there was nothing in the DOT descriptions of the jobs recommended by the VE

which would appear to require a “production rate or demand pace,” the Court finds no error on

this issue.

    B. Failure to explain weight of medical opinions

        Plaintiff’s second assignment of error is that the ALJ failed to adequately explain her

reasoning for the weight given to multiple medical experts. (Doc. No. 10, p. 6). Plaintiff alleges

that the ALJ rejected the evidence presented by Dr. Rudy Santoso (Plaintiff’s treating psychiatrist),

Dr. Shirley Huffman, (a psychologist), Dr. Aregai Girmay, and Dr. Gordon Cappelletty, (also a

psychologist), for being “vague” and inconsistent with the evidence, despite all of the doctors

producing similar medical evaluations complete with both specific medical issues and

complications from those issues. Id. at 13-14, 19-20. Further, Plaintiff alleges the ALJ failed to

give any weight to the opinion of the Agency’s psychological consultant, W. Albertson, Ed.D. Id.

at 20. The Commissioner argues the ALJ gave appropriate weight to every medical opinion and

the medical opinions were given little weight based on substantial evidence. (Doc. No. 11-1, p.

11).

              i.   Plaintiff’s Doctor’s Opinions

        In general, a treating physician’s opinion is to be given great weight, or even controlling

weight, if consistent with the other evidence. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). The

ALJ does have the option to give a medical opinion lower weight, however, if it is not consistent

with other evidence, is conclusory, or is from a doctor who has only a short history with the patent.


                                                   11
20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Here, the ALJ appropriately assigned weight to all

of Plaintiff’s medical opinions. While the opinions are consistent with each other, they are not

consistent with the other evidence presented, such as Plaintiff’s history of working with her

impairments, her ability to drive to Statesville almost every day, or her ability to generally run her

life: Plaintiff is able to visit the doctor, go shopping, cook simple meals, and help to take care of

her grandson. (Tr. 19-20).

        The ALJ based the decision to give little weight to these medical opinions on the evidence

relating to Plaintiff’s daily life, as well as the fact that all but one doctor had only seen Plaintiff on

one occasion. Further, contrary to Plaintiff’s assertion, there is no requirement under 20 C.F.R.

§ 404.1527(4) or § 416.927(4) that the ALJ specifically recognize consistency between two

medical opinions. 20 C.F.R. §§ 404.1527(4), 416.927(4). Those regulations simply list factors

that the ALJ is to use in determining the weight to be given to medical opinions. For these reasons,

the Court finds that there is sufficient evidence to uphold the ALJ’s decision to give the medical

opinions little weight.

          ii.   Opinion of the Agency Psychologist

        The ALJ is required to evaluate and give some weigh to every medical opinion received.

20 C.F.R. §§ 404.1527(c); 416.927(c). However, Plaintiff must also show that remand due to an

error by the ALJ would result in a finding of disability. Dover v. Astrue, No. 1:11CV120, 2012

WL 1416410, *5 (W.D.N.C. Mar. 19, 2012) (“even assuming that the ALJ did err, such error by

the ALJ was harmless because remand would not lead to a different result.”). Dover is especially

relevant here, as the claimant alleged the ALJ erred by failing to state the weight given to the

opinion of one of the claimant’s psychologists. Id. The court agreed that this was in error, but


                                                   12
declined to remand, as the opinion mirrored that of other opinions adopted by the ALJ and would

therefore not change the claimant’s RFC. Id.

       Here, the ALJ’s decision neither directly mentions nor gives any weight to the opinion of

a psychologist, W. Albertson, Ed.D., who examined Plaintiff and submitted a medical opinion of

Plaintiff’s alleged disability. (Tr. 86-91, 101-04). The fact that the psychologist in this case is

from a State agency, while in Dover the psychologist was one of the claimant’s medical

professionals, is irrelevant. The ALJ does assign “some weight to the assessment of the State

agency medical consultants,” however the ALJ then only discusses the physical limitations

discussed by the medical consultants, not the mental limitations stated by Dr. Albertson. (Tr. 21).

       While Plaintiff makes the conclusory statement “[h]armful error resulted from this failure,”

(Doc. No. 10, p. 20), she fails to explain how this error caused any harm. While it is clearly an

error for an ALJ to fail to assign weight or discuss a medical opinion, Dr. Albertson’s opinion

finds Plaintiff to be more functional than Plaintiff’s own doctors and even criticizes two of

Plaintiff’s doctor’s opinions. (Tr 86-89, 101-04). Dr. Albertson found Plaintiff to be only

“moderately limited” in her ability to concentrate for extended periods, and “not significantly

limited” in her ability to complete a normal workday and workweek. (Tr. 87). This would appear

to be inclusive of the limitations found by the ALJ when deciding Plaintiff’s RFC: Plaintiff can

follow “short, simple instructions,” is able to concentrate for only a few hours, and is able to

complete a normal workday and workweek. (Tr. 17). Because the Agency’s psychologist’s

opinion would not reduce Plaintiff’s RFC even if given the highest weight, the Court finds this to

be a harmless error.

   C. Failure to explain how Plaintiff can concentrate on a task for two hours at a time.


                                                13
       Plaintiff’s final assignment of error is the ALJ erred in determining her RFC by finding

that Plaintiff can concentrate on a task for up to two hours, because the ALJ did not weigh every

medical opinion on record and provided no explanation as to how this conclusion was reached.

(Doc. No. 10, p. 23-24). The Commissioner argues the ALJ properly explained her reasoning, and

that it was based on evidence of Plaintiff’s daily life activities. (Doc. No. 11-1, p. 4, 6-7).

       Plaintiff bases her argument on Monroe v. Colvin, and the decision by the Fourth Circuit

to remand due to an error in determining the claimant’s RFC. 826 F.3d 176; (Doc. No. 10 p. 24).

In Monroe, the claimant alleged that the ALJ erred in determining his RFC because the ALJ did

not use a function-by-function analysis. Monroe, 826 F.3d at 187. Instead, the ALJ assigned the

claimant an RFC of light work (with exceptions) and found that the claimant’s alleged symptoms

(sleep apnea and narcolepsy, as well as possible seizures) were “not credible to the extent that they

are inconsistent with the RFC the ALJ identified.” Id. at 188 (quotations omitted). Because the

ALJ had found the claimant’s symptoms not credible due to the already-decided RFC, rather than

basing the decision on actual evidence, the case was remanded due to inadequacies in the analysis.

Id. However, even in cases where an ALJ does not follow a function-by-function analysis exactly,

or begins the discussion by stating the determined RFC, it does not require a per se remand.

Mascio, 780 F.3d at 636.

       In this case, the ALJ did go through a function-by-function analysis, where the ALJ

examined the medical opinions and Plaintiff’s testimony regarding her own medical conditions,

mental capabilities, and Plaintiff’s ability to continue normal activities in her daily life. (Tr. 17-

21). While it is true that the ALJ mentions Plaintiff’s RFC first (in the heading of the section), the

remainder of the section is dedicated to explaining this determination by citing to the evidence the


                                                  14
ALJ had analyzed. Id. This is distinguishable from both Monroe and Mascio, where the ALJ

rejected evidence of disability because it was not consistent with the RFC which had already been

chosen. Monroe, 826 F.3d at 188; Mascio, 780 F.3d at 639. In this case, there is evidence that

could support either determination. However, as discussed above, courts do not reweigh evidence

or make credibility determinations in evaluating whether a decision is supported by substantial

evidence: “[w]here conflicting evidence allows reasonable minds to differ,” courts defer to the

ALJ’s decision. Johnson, 434 F.3d at 653. Therefore, the Court defers to the decision of the ALJ

which is based on substantial evidence and finds no error on this issue.

                                         IV.      CONCLUSION

        For the forgoing reasons, Plaintiff’s fails on two arguments but succeeds in her argument

that the ALJ erred by not recognizing the apparent conflict between Plaintiff’s RFC and the job

descriptions found within the DOT. Accordingly, Plaintiff’s motion (Doc. No. 9) is GRANTED,

Defendant’s motion (Doc. No. 11) is DENIED, and the Commissioner’s decision is REVERSED

and REMANDED for further proceedings.3


                                               Signed: March 19, 2020




         3
           Under 42 U.S.C. § 405(g), “[t]he court shall have power to enter . . . a judgment affirming, modifying, or
reversing the decision of the Commissioner of Social Security . . . .” The Court lacks the power to vacate the
Commissioner’s decision. Id. Accordingly, the Court reverses the Commissioner’s decision and remands for further
proceedings consistent with this order.
                                                         15
